Decree affirmed with costs. This is a bill in equity to restrain foreclosure proceedings by the defendant, the holder of two mortgages on the plaintiff’s land in New Bedford. The master found that certain interest payments and city taxes for 1960, 1961, and 1962 are unpaid and that the city has initiated tax title proceedings. The master also found that the mortgages as amended by a supplemental agreement were in default and that the amount of $7,515 was due as of the date of the last payment. A final decree, from which the plaintiff appealed, declared that the mortgages were in default and that the plaintiff owed the defendant this amount. The plaintiff in a sketchy brief suggests that in some way on undisclosed evidence the supplemental agreement “supplanted the terms of the two mortgages.” No such allegation appears in the bill of complaint. The record consists only of the master’s report (see Shaw v. United Cape Cod Cranberry Co. 332 Mass. 675, 678), which is conclusive of the facts. The report not merely supports, but requires, the decree. Wrentham Co. v. Cann, 345 Mass. 737, 741. The appeal is wholly devoid of merit.